 

 

~

 

Case 4:20-cv-01348-KGB Document 2 Filed 11/16/20 Page 1 of 6

. (Post 11/2015)

FILED

U.S. DISTRICT COURT
EASTERN DISTRICT ARKANSAS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

 

 

DIVISION
ln  hovehoe De
LitkeRih Berens 22009.
(Name of plaintiff or plaintiffs)
V. CIVIL ACTION NO. 4 DL 4Y LEE E-RKE—>

 

(case number to be supplied by the assignment clerk)

\Lnizan (Wireless

Ver; VEBY: 3
e Wd Ys: This case assigned to District Dak te»

Bas King Bide MI22720 and to Magistrate Judge
(Name Of defendant or defendants)

COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
1, This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

§2000e-5. Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

2. Plaintiff, Jahn dy hvelare 1) Or: , is a

(name of plaintiff)
citizen of the United States and resides at | Ruy OD iwisiw Dri Vo

. (street address)
Lite Lode > abasic: _ Ayansas —_, 70307 ,

 

 

 

 

(city) (county) (state) (ZIP)
SOLUS FORD
(telephone)
3. Defendant, \A en 2M (ne bsc , lives at, or its
(name of defendant)
business is located at / ie triton (Wa, Priw_ _, "A (
__ (street address) tity)
, WO , OTFLD _.
(county) (state) (ZIP)

4. Plaintiff sought employment from the defendant or was employed by the
Case 4:20-cv-01348-KGB Document 2 Filed 11/16/20 Page 2 of 6

defendant at | JUtieol Aniv , lu ile ae ,

 

 

 

. (street address) (city)
Dual o3)d1 ,_ Arilansas , 29005
(county) (state) (ZIP)
5. Defendant discriminated against plaintiff in the manner indicated in paragraphs 9
and 10 of the complaint on or about CQ F / OU Qo / 7
(month) (day) (year)

6. Plaintiff filed charges against the defendant with the Equal Employment
Opportunity Commission charging defendant with the acts of discrimination indicated in

r
paragraphs 9 and 10 of this complaint on or about a) l DS | 0290
(month) (day) (year)

 

7. The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiffon__ (© S / x ROBO a copy of which notice
(month) (day) (year)
is attached to this complaint.

8. Because of plaintiff's (1) tL race, (2) “color, (3) _¢—__ sex,
(4) religion, (5) national origin, defendant:
(a) failed to employ plaintiff.

(b) aa terminated plaintiff's employment.

(c) failed to promote plaintiff.

@ The byvicans ente Discbjictks Met

 

 

 

 

9. The circumstances under which the defendant discriminated against plaintiff were

 
Case 4:20-cv-01348-KGB Document 2 Filed 11/16/20 Page 3 of 6

as follows: } ‘) /

   

10. Re eer forth in paragraph 9 of this complaint:
(a) are still being committed by defendant.
(b) are no longer being committed by defendant.
(c)__L~__ may still be being committed by defendant.
11. Plaintiff attaches to this complaint a copy of the charges filed with the Equal
Employment Opportunity Commission which charges are submitted as a brief statement of the
facts supporting this complaint.

WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

(a) Defendant be directed to employ plaintiff, and
(b) Defendant be directed to re-employ plaintiff, and
(c) : Defendant be directed to promote plaintiff, and

(d)___ Defendant be directed to_g setllemunt sh¥he aman ee mln

and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

costs and attorney’s fees. s | q Soebre hi

SIGNATURE OF fe __

 
 

 

a eae

. Case 4:20-cv-01348-KGB Document 2 Filed 11/16/20 Page 4 of 6
EEOC Form 161 (11/46) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: John H. Lovelace, Jr. From: Little Rock Area Office

18 W WINDSOR DRIVE 820 Louisiana

Little Rock, AR 72209 Suite 200

Little Rock, AR 72201
[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a)) _
EEOC Charge No. EEOC Representative Telephone No.
Chris E. Stafford,

493-2020-00046 Investigator (501) 324-5812

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long aiter the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

 

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

HOU BUUOU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

 

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

An} IW OAL 08/18/2020

Enclosures(s) William A. Cash, Jr., . (Date Mailed)
Area Office Director .

 

oe Natasha Campbel
Director of HR Compliance
VERIZON WIRELESS
1 Verizon Way VC34W453
Basking Ridge, NJ 07920
 

en

. Case 4:20-cv-01348-KGB Document 2 Filed 11/16/20 Page 5 of 6
Enclosure with EEOC
Form 161 (11/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SuIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within

90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-

day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to

consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell

him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely

manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as |
indicated where the Notice is signed) or the date of the postmark, if later.

State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

|
Your iawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vi, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

 
 

 

Case 4:20-cv-01348-KGB Document 2 Filed 11/16/20 Page 6 of 6

¢ ‘ NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your_attorney_and suggest that he or she consult the amended regulations and
appendix, and other ADA related publications, available at
http://www.eeoc.gov/laws/types/disability_regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VV

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.

 

 
